DLD-287                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1769
                                       ___________

                               JOSE MOLINA-BULNES,
                        a/k/a Arturo Mezo, a/k/a Ricardo Mendez,
                                                  Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A094-300-586)
                 Immigration Judge: Honorable Kuyomars Q. Golparvar
                     ____________________________________

                Submitted on Respondent’s Motion for Summary Action
                 Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                 September 26, 2019
        Before: JORDAN, GREENAWAY, JR. and NYGAARD, Circuit Judges

                            (Opinion filed: November 5, 2019)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jose Molina-Bulnes petitions for review of an order of the Board of Immigration

Appeals (BIA), which dismissed his appeal from the decision of an Immigration Judge

(IJ) denying relief. After Molina-Bulnes filed his opening brief in this Court, the

Government filed a motion for summary disposition asking us to deny the petition.

Because the petition presents no substantial question for review, we will grant the

Government’s motion and will deny the petition for review.

       Molina-Bulnes, a native and citizen of Honduras, entered the United States

illegally in November 1995 when he was 17 years old. In 2017, the Court of Common

Pleas for Washington County, Pennsylvania, convicted Molina-Bulnes of his third DUI.

The Department of Homeland Security (DHS) thereafter issued a notice to appear,

charging him with removability under INA § 212(a)(6)(A)(i) for being present in the U.S.

without being admitted or paroled. Represented by counsel throughout the proceedings

before the IJ, Molina-Bulnes admitted the charge. On June 4, 2018, he submitted an

application for asylum, withholding of removal, and protection under the Convention

Against Torture (CAT), asserting that he is a member of a particular social group (PSG).

At that time, the IJ set August 24 as the deadline for submitting additional evidence for

consideration at the hearing scheduled for September 26. Molina-Bulnes subsequently

(on August 23) sought to expand his asylum application to include a protected ground of

imputed political opinion and simultaneously moved for more time to file exhibits in

support of the added claim. The IJ granted Molina-Bulnes’ motion in part and denied it

in part, allowing documents that were late because of translation to be filed before

September 10, but barring all documents that were late for other reasons as untimely and

                                             2
without good cause. On the eve of the merits hearing (September 25), Molina-Bulnes

filed a motion to continue because he still had not received the documents in a format that

he could submit to the IJ. The IJ denied the motion for continuance.

       After the hearing on September 26 at which only Molina-Bulnes testified, the IJ

rejected the asylum application as untimely because Molina-Bulnes had filed it beyond

the one-year deadline without excuse. The IJ also found that Molina-Bulnes was not

credible, and that, even if deemed credible, he did not qualify for any other relief sought.

On appeal, the BIA rejected Molina-Bulnes’ arguments and dismissed the appeal.

Molina-Bulnes timely petitioned for review pro se.

       We have jurisdiction to review the petition under 8 U.S.C. § 1252(a). We apply a

deferential standard to factual findings unless “a reasonable adjudicator would be

compelled to arrive at a contrary result.” Camara v. Att’y Gen., 580 F.3d 196, 201 (3d

Cir. 2009) (quoting Yan Lan Wu v. Ashcroft, 393 F.3d 418, 421 (3d Cir. 2005)). We

review questions of law, including the BIA’s legal conclusions, de novo. See Huang v.

Att’y Gen., 620 F.3d 372, 379 (3d Cir. 2010). Where the BIA has affirmed the IJ’s

denial of a continuance request, we will apply an abuse of discretion standard. See

Ponce-Leiva v. Ashcroft, 331 F.3d 369, 377 (3d Cir. 2003).

       Molina-Bulnes first contends that DHS issued a Notice to Appear containing

defects similar to the notice rejected by the Supreme Court in Pereira v. Sessions, 138 S.

Ct. 2105 (2018), and that the immigration courts lacked jurisdiction over the proceedings.

It does not appear that Molina-Bulnes raised this issue before the BIA and the IJ. To the

extent that he did not raise it to either, the claim is unexhausted and unreviewable. See 8

                                             3
U.S.C. § 1252(d)(1); Lin v. Att’y Gen, 543 F.3d 114, 119-20 (3d Cir. 2008). In any

event, it lacks merit. In Pereira, the Supreme Court held that a notice to appear that omits

the time and place of a hearing does not qualify as a “notice to appear under section

1229(a)” for purposes of the cancellation-of-removal statute’s stop-time rule. See 138 S.

Ct. at 2113–14. We recently rejected the argument based on Pereira that “a notice to

appear that fails to specify the time and place of an initial removal hearing deprives an

immigration judge of jurisdiction over the removal proceedings.” Nkomo v. Att’y Gen.,

930 F.3d 129, 131 (3d Cir. 2019).

       Molina-Bulnes next argues that the BIA improperly rejected his claim of past

persecution. But the BIA disposed of the claim by focusing on the IJ’s adverse

credibility determination, which it concluded was adequately supported by the record.

See BIA’s Decision at 2. The Government asserts that Molina-Bulnes has waived any

challenge to the adverse credibility determination for failing to clearly identify it in his

brief. Construed liberally, however, see Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011), we recognize Molina-Bulnes’ challenge to the credibility determination but find it

meritless. An adverse credibility determination must be upheld if there is substantial

evidence in the record to support it. See Xie v. Ashcroft, 359 F.3d 239, 246 (3d Cir.

2004). Both the BIA (Dec. at 2) and the IJ (Dec. at 5, 11-12), provided “specific, cogent

reasons” for the finding and we accordingly conclude that the “totality of the

circumstances” supports the agency’s adverse credibility finding. See id. at 246-47

(citation omitted).



                                               4
       Finally, Molina-Bulnes’ contention that he should have been permitted to continue

his case to allow for the inclusion of translated documents lacks merit. Ordinarily, an IJ

may grant such a motion only “for good cause shown,” but here, Molina-Bulnes failed to

make that showing. See 8 C.F.R. § 1003.29. The IJ primarily relied on the timing of the

request in finding a lack of good cause; he correctly noted that the case had been pending

for months before the email traffic between Molina-Bulnes’ counsel and his relatives

about the documents occurred. See IJ Dec. at 2-3. The parties’ deadline for filing

evidence fell on August 24, and the IJ extended the deadline for some documents until

September 10. But the emails submitted to demonstrate counsel’s efforts to obtain the

documents were dated September 13, 14, and 25—after the extended submission date.

See In re L-A-B-R-, 27 I. & N. Dec. 405, 415-16 (AG 2018) (noting that good cause

requires diligence). Further, the IJ did not deny Molina-Bulnes the opportunity to

reasonably present his case, seeing as he testified fully, had his evidence admitted to the

record including his statement and Country Reports, and could have presented witnesses

to support his case (the ones he identified were not available, not at the fault of the

Agency). See Khan v. Att’y Gen., 448 F.3d 226, 236 (3d Cir. 2006). The Agency did

not abuse its discretion under these circumstances.

       For the above reasons, we grant the motion for summary disposition and will deny

the petition for review.




                                              5